Exhibit 10.116

Amended Schedule of Properties Mortgaged Under
Sovereign Bank Open-end Mortgage and Security Agreement
Attached as Exhibit 10.125 to the Company's Form 10-K for the Period Ending
12/31/99

 

Mortgagor



 

Facility Name



Location



Mortgage Amount

Date of
Mortgage

ALS-Clare Bridge, Inc.

Alterra Clare Bridge of East Hempfield


1870 Rohrerstown Road
Lancaster, PA 17601



$3,450,000

December, 1997

         

ALS-Clare Bridge, Inc.

Alterra Clare Bridge of State College

610 W. Whitehall Road
State College, PA 16801

$3,450,000

May, 1998

         

ALS-WovenHearts, Inc.

Alterra Sterling House of Chambersburg


745 Norland Avenue
Chambersburg , PA 17201



$3,377,216

May, 1998

         